Case 2:18-cv-00819-KAM-ST Document 19 Filed 06/21/19 Page 1 of 1 PagelD #: 83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 
 

 

 
 

 

 
 

 

  

 

Reve Dalle) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT ORDER CEE TE

| Please Read fistructions:

|. NAME 2 PHONE NUMBER 3. DATE

Law Offices of Frederick K. Brewington {516) 489-6959 6/21/2019

4. DELIVERY ADDRESS OR EMAIL § CITY 6 STATE 7. ZIP CODE
256 Peninsula Boulevard (office@brewingtonlaw.com) Hempstead N.Y. 11550
8, CASE NUMBER 9 JUDGE DATES OF PROCEEDINGS
CV-18-819 (KAM} (ST) 10. FROM 2/11/2019 [11.To 2/11/2019

12, CASE NAME LOCATION OF PROCEEDINGS

Besedin v. County of Nassau, et.al. 13. cITy Central Islip | 14. STATE N.Y.

15, ORDER FOR

CI apreat [_] criminaL [FJ CRIMINAL JUSTICE ACT (J pankrurtcy

[] NON-APPEAI LJ crv. [_] IN FORMA PAUPERIS [_] oTHER

I6 TRANSCRIPT REQUESTED (Specify portton(s) and date(s) ef proceeding(s) for which transcript is requested)

PORTIONS DATE(S} PORTION(S) DATL(S)

|| VOIR DIRE TESTIMONY (Specify Witness)
| | OPENING STATEMENT (Plaimiff)
[_] OPENING STATEMENT (Defendant)
[|] CLOSING ARGUMENT (Plann) PRE-TRIAL PROCEEDING (Spcy)
|] CLOSING ARGUMENT (Defendam)
] | OPINION OF COURT
| | JURY INSTRUCTIONS MX] OTHER (Specily)

a SENTENCING Status Conference 02/11/2019

 

  

| | BAIL HEARING

FTR Log #11:43-11:51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17 ORDER
ORIGINAL
CATEGORY | (includes Cenified Copy io | FIRST COPY see ontne NO. OF PAGES ESTIMATE COSTS
Clerk for Reconj}s of the Court}
NO OF COPIES
ORDINARY | CJ
NO OF COPICS
1-Day C) CJ
NO OF COPIES
EXPEDITED .- C)
NO OF COPIES
wa Sao o
NO OF COPIES
DAILY | Cl —_—
NO GF COPIES
HOURLY | Ll
REALTIME Ci =
CERTIFICATION (18. & 19)
Be tgning below, | certify that] will Paya Rhares ESTIMATE TOTAL
(deposit plus add al) 0.00
18 SIGNATURE 7 ~ Te, ¢ PROCESSED BY
19 DATE - 2 PHONE NUMBER
6/21/2019
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
DATE BY
[ORDER RECELVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 9.00

 

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 
